Registration No. 333-58190 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RIVER VALLEY BANCORP (Exact name of Registrant as specified in its charter) Indiana 35-1984567 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 430 Clifty Drive Madison, Indiana (Address of Principal Executive Offices) (Zip Code) RIVER VALLEY BANCORP DIRECTOR STOCK OPTION PLAN (Full name of the plan) MATTHEW P. FORRESTER Copy to: President & Chief Executive Officer CLAUDIA V. SWHIER, ESQ. River Valley Bancorp Barnes & Thornburg LLP 430 Clifty Drive 11 S. Meridian Street Madison, Indiana 47250 Indianapolis, Indiana 46204 (Name and address of agent for service) Telephone number, including area code, of agent for service: (812) 273-4949 Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x DEREGISTRATION OF UNSOLD SECURITIES River Valley Bancorp (the “Registrant”) is filing this Post-Effective Amendment No.1 to Form S-8 to deregister all shares (as adjusted for stock splits and dividends) of the Registrant’s common stock, no par value per share, that remain unsold as of the date hereof under the Registration Statement on Form S-8 (File No. 333-58190) filed on April 2, 2001. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Madison, and the State of Indiana, on this12th day of December, 2012. RIVER VALLEY BANCORP By: /s/ Matthew P. Forrester Matthew P. Forrester President and Chief Executive Officer
